     Case 1:20-cv-01343-DAD-EPG Document 4 Filed 09/24/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    ARKADY SHAFIROVICH,                                  Case No. 1:20-cv-01343-DAD-EPG
11                        Plaintiff,                       ORDER GRANTING MOTION TO
                                                           PROCEED IN FORMA PAUPERIS
12                   v.
                                                           (ECF No. 2)
13
      DONALD JOHN TRUMP, et al.,                           ORDER DENYING MOTION TO
14                                                         APPOINT PRO BONO LAWYER
                          Defendants.                      WITHOUT PREJUDICE
15
                                                           (ECF No. 3)
16

17

18          Plaintiff, Arkady Shafirovich, is proceeding pro se in this action. (ECF No. 1). On

19   September 21, 2020, Plaintiff submitted an application to proceed in forma pauperis (ECF No. 2)

20   and a motion to appoint a pro bono lawyer (ECF No. 3). For the reasons below, Plaintiff’s motion

21   to proceed in forma pauperis is GRANTED and Plaintiff’s motion to appoint a pro bono lawyer

22   is DENIED, WITHOUT PREJUDICE.

23          With respect to Plaintiff’s motion to proceed in forma pauperis, Plaintiff has made the

24   requisite showing under 28 U.S.C. § 1915(a). Accordingly, Plaintiff’s application to proceed in

25   forma pauperis is GRANTED. As to the status of the complaint, Plaintiff is advised that pursuant

26   to 28 U.S.C. § 1915(e)(2), the Court must conduct an initial review of a pro se complaint filed in

27   forma pauperis to determine whether it is legally sufficient under the applicable pleading

28   standards. The Court must dismiss a complaint, or portion thereof, if the Court determines that the

                                                       1
     Case 1:20-cv-01343-DAD-EPG Document 4 Filed 09/24/20 Page 2 of 3

 1   complaint is legally frivolous or malicious, fails to state a claim upon which relief may be

 2   granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C. §

 3   1915(e)(2). If the Court determines that the complaint fails to state a claim, leave to amend may

 4   be granted to the extent that the deficiencies in the complaint can be cured by amendment. The

 5   complaint will be screened in due course and Plaintiff will be served with the resulting order.

 6           With respect to Plaintiff’s motion for counsel, Plaintiff does not have a constitutional right

 7   to appointed counsel in this action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and

 8   the Court cannot require an attorney to represent Plaintiff pursuant to 28 U.S.C. § 1915(e)(1).

 9   Mallard v. United States District Court for the Southern District of Iowa, 490 U.S. 296, 298, 109

10   S.Ct. 1814, 1816 (1989). However, in certain exceptional circumstances the court may request

11   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

12           Without a reasonable method of securing and compensating counsel, the court will seek

13   volunteer counsel only in the most serious and exceptional cases. In determining whether

14   exceptional circumstances exist, the “district court must evaluate both the likelihood of success of

15   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

16   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

17           In the present case, the court does not find the required exceptional circumstances. Even

18   if it is assumed that Plaintiff is not well versed in the law and that Plaintiff has made serious

19   allegations which, if proved, would entitle Plaintiff to relief, Plaintiff’s case is not exceptional.

20   The Court has conducted a brief review of Plaintiff’s complaint and cannot find, at this point, that

21   Plaintiff is likely to succeed on the merits. In addition, based on a review of the record in this

22   case, the Court does not find that Plaintiff cannot adequately articulate Plaintiff’s claims. Id.

23   \\\

24   \\\

25   \\\

26   \\\

27   \\\

28   \\\
                                                          2
     Case 1:20-cv-01343-DAD-EPG Document 4 Filed 09/24/20 Page 3 of 3

 1         Accordingly, it is HEREBY ORDERED THAT Plaintiff’s motion to proceed in forma

 2   pauperis (ECF No. 2) be GRANTED and Plaintiff’s motion to appoint pro bono counsel (ECF

 3   No. 3) be DENIED, WITHOUT PREJUDICE.
     IT IS SO ORDERED.
 4

 5      Dated:   September 24, 2020                      /s/
 6                                                UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
